JOSEPH, J.
In this declaratory judgment action concerning the validity of a purported dedication of a small park in a subdivision, defendants, bona fide purchasers of the disputed parcel of real property, appeal from a summary judgment for plaintiffs, landowners in the subdivision. Defendants’ title derives from a tax foreclosure decree entered in 1966. The two-year statute of limitations for a collateral attack on that decree expired nearly 10 years prior to the filing of this lawsuit. ORS 312.230. The tax foreclosure decree is conclusive as to plaintiffs, who are private individuals. See Chizek v. Port of Newport, 252 Or 570, 578, 450 P2d 749 (1969). Judgment should be entered for defendants. Or Const, Art VII, § 3.
Reversed and remanded.